Citation Nr: 0738275	
Decision Date: 12/06/07    Archive Date: 12/13/07	

DOCKET NO.  04-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
pelvis fracture.  

2.  Entitlement to service connection for bilateral shin 
splints.  

3.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) Los 
Angeles, California that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1985 to 
October 1985, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  A left pelvis fracture was not manifested during service, 
and any residuals of a left pelvis fracture that may be 
present are not shown to be causally or etiologically related 
to service.  

2.  Bilateral shin splints were not manifested during 
service, and any currently diagnosed bilateral shin splints 
that may be present are not shown to be causally or 
etiologically related to service.  

3.  The veteran' left foot manifests tenderness on 
examination, but no limitation of motion, gait disturbance or 
other ascertainable functional impairment of the left foot.  




CONCLUSIONS OF LAW

1.  Residuals of a left pelvis fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  

2.  Residuals of bilateral shin splints were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5019 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2002, May 2003, October 2004, 
November 2005, and March 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Service Connection Claims

The veteran essentially contends that she sustained a left 
pelvis fracture during service and that she developed 
bilateral shin splints during that time as well.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury incurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the evidence of record, particularly the 
veteran's service medical records, discloses no evidence that 
she sustained a fracture of the left pelvis during service or 
that she had bilateral shin splints.  Service medical records 
do show that the veteran was seen for a stress fracture of 
the left heel and was eventually discharged from service by 
reason of that disability.  Records pertaining to a Medical 
Evaluation Board Proceedings dated in September 1985 include 
a narrative summary of a hospitalization of the veteran 
between August and October 1985 for a period of 86 days.  
That record noted a chief complaint of left heel pain and 
indicated that the veteran had been followed in the podiatry 
clinic for several months because of a painful left heel.  A 
past history and review of symptoms, as well as physical 
examination, disclosed no complaints or clinical findings 
pertaining to the left pelvis or bilateral shin splints.  

A report of a VA examination performed in April 2001 shows 
the veteran reported that she reported that she had developed 
bilateral leg pain and had been hospitalized for stress 
fractures in her leg.  She reported that she had eventually 
been diagnosed with a "right" [left] heel stress fracture and 
a left pelvis stress fracture.  The examiner indicated that 
X-rays of the pelvis showed normal hip joints with an old 
healed fracture of the inferior pubic rami.  It was also 
noted that X-rays of the feet and ankles were within normal 
limits.  The diagnosis following the examination was a 
history of multiple stress fractures including bilateral 
tibias and left inferior pubic rami all healed without 
evidence of continued fracture and plantar fasciitis of the 
"right" [left] foot.  

A Report of Contact dated in February 2004 of an RO Decision 
Review Officer's informal conference report with the veteran 
summarized that the veteran reported that she had additional 
private medical records not previously identified and 
considered and agreed to execute an authorization for release 
of medical records or provide the private medical records.  
The veteran also stated that shortly after separation from 
service she had treatment at a VA medical center in West Los 
Angeles, California, between November 1995 and June 1986.  

The veteran submitted no additional private medical records 
or an authorization to permit the VA to obtain those records.  
Also a March 2007 Memorandum contained in the claims file 
indicated that the RO had determined that medical records 
from the VAMC in West Los Angeles of treatment the veteran 
she received between November 1985 and June 1986 were 
unavailable for review and noted that they had received a 
negative response from that Medical Center after a thorough 
search for those records.  

The veteran presented testimony at a hearing before the BVA 
at the RO in September 2007.  At the hearing the veteran 
offered testimony concerning the onset of her bilateral shin 
splints and her left pelvis fracture during service.  She 
recounted the treatment she received for the symptomatology 
she experienced during service.  

Based on this record the Board finds that service connection 
for residuals of a left pelvis fracture and bilateral shin 
splints is not warranted.  While the veteran contends that 
she sustained a fracture of her left pelvis and bilateral 
shin splints during service, her service medical records 
contain absolutely no reference to either disorder during 
service.  Significantly, medical records pertaining to an 86-
day hospitalization of the veteran between August 1985 and 
October 1985 contain no complaints, clinical findings or 
diagnosis of a fracture of the left pelvis or of bilateral 
shin splints.  Therefore, the evidence fails to demonstrate 
that either disorder was manifested during service.  

While a report of a VA examination performed in April 2001 
concluded with a pertinent diagnosis of a history of multiple 
stress fractures, such a diagnosis was clearly based on a 
history provided by the veteran to the examiner at the time 
of the examination since service medical records contain 
absolutely no reference to a fracture of the left pelvis of 
bilateral shin splints.  In addition, the examiner indicated 
that those fractures were now all healed without evidence of 
a continued fracture.  As such, beyond the diagnosis of 
stress fractures of the left inferior pubic rami and 
bilateral tibias by history, that examination report does not 
actually contain any evidence of residuals of a left pelvis 
fracture or bilateral shin splints since the examiner 
indicated that they were all healed without evidence of a 
continued fracture.  Therefore, the Board finds that the 
medical evidence is against the veteran's claims for service 
connection for residuals of a left pelvis fracture and for 
bilateral shin splints.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's claimed disorders had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between current disorders and 
service by way of letters from the RO to her, but she has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that any disorders of the left pelvis 
and of the shins currently present are related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that service connection for residuals of a 
left pelvis fracture and for bilateral shin splints is not 
established. 

Evaluation of Plantar Fasciitis

The veteran essentially contends that the current evaluation 
assigned for her left foot plantar fasciitis does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

By way of background, a May 2001 rating decision increased 
the evaluation for the veteran's plantar fasciitis from 
noncompensable evaluation to 10 percent under Diagnostic 
Code 5019.  [The May 2001 rating decision actually referred 
to plantar fasciitis of the "right foot," but a March 2003 
rating decision found clear and unmistakable error in the 
assignment of a service-connected disability evaluation for 
plantar fasciitis of the "right" foot and indicated that 
service connection was properly established for plantar 
fasciitis of the "left" foot.  The March 2003 rating 
decision noted that evidence showed that service connection 
had been granted for plantar fasciitis of the left foot by 
the May 2001 rating decision but that it was inadvertently 
coded as service connection for the right foot].  The 
May 2001 rating decision also noted that the April 2001 VA 
examination diagnosed plantar fasciitis of the right foot, 
but it was assumed that the examination intended to diagnose 
the condition of the left foot as service medical records 
refer to the left foot without mention of the right foot.  

The report of the April 2001 VA examination shows the veteran 
reported that she experienced heel pain and that it hurt 
constantly when she was walking.  [As indicated above, the 
examination report makes reference to symptomatology 
affecting the right heel and right foot, but the Board, as 
did the RO, assumes that the examiner actually meant to refer 
to symptomatology of the left heel and foot, consistent with 
service medical records and the Board will make such an 
alteration in reporting the evidence.]  Examination of the 
left heel showed a normal planted right foot without 
deformity in weightbearing.  There was diffuse tenderness 
over the ball of the heel on the left.  There was no medial 
or lateral foot tenderness.  There was a normal range of 
motion in the ankle without pain.  Following the examination 
the pertinent diagnosis was plantar fasciitis of the left 
foot.  

The veteran's disability is currently evaluated under 
Diagnostic Code 5019 by analogy to bursitis.  Under that 
Diagnostic Code, the disability is rated by on limitation of 
motion of the affected part as for degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
ratings are based on the limitation of motion under the 
appropriate Diagnostic Code, but when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
However, there are no Diagnostic Codes that pertain to 
limitation of motion of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284.  

Nevertheless, a potentially applicable Diagnostic Code in 
this case is Diagnostic Code 5284 pertaining to other foot 
injuries.  Under that Diagnostic Code, a 10 percent 
evaluation is for assignment for a moderate foot injury, a 
20 percent evaluation for a moderately severe foot injury and 
a 30 percent evaluation for a severe foot injury.  To the 
extent that the veteran's plantar fasciitis produces 
limitation of motion of the ankle, a 10 percent evaluation is 
for assignment for moderate limitation of ankle motion and a 
20 percent evaluation for marked limitation of ankle motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Based on this record, the Board finds that an evaluation in 
excess of 10 percent for plantar fasciitis of the left foot 
is not warranted.  While the examination noted the presence 
of diffuse tenderness over the ball of the heel of the left 
foot, there were otherwise no abnormal clinical findings 
shown on examination.  There was no deformity in 
weightbearing of the left foot, no disturbance of the 
veteran's gait or limitation of motion of the foot or ankle.  

In the absence of clinical findings demonstrating some 
functional impairment of the left foot, the Board concludes 
that the evidence does not demonstrate that the 
symptomatology the veteran experiences is productive of a 
moderately severe foot injury or otherwise warrants an 
evaluation in excess of the currently assigned 10 percent 
evaluation.  In reaching this decision the Board has 
considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, as 
indicated, the veteran's left foot disability is not shown to 
have produced any functional impairment, and there is no 
indication from the record that the veteran experiences 
flare-ups of symptomatology, as opposed to what was described 
during the VA examination as diffuse tenderness over the ball 
of the heel on the left without clinical evidence of any 
functional impairment.  Accordingly, an evaluation in excess 
of 10 percent for plantar fasciitis of the left foot is 
denied.  


ORDER

Service connection for residuals of a left pelvis fracture is 
denied.  

Service connection for bilateral shin splints is denied.  

An evaluation in excess of 10 percent for plantar fasciitis 
of the left foot is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


